Order entered October 18, 2013




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-13-00231-CR

                             JUSTIN MICHAEL KRISS, Appellant

                                                  V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the County Criminal Court No. 2
                                    Dallas County, Texas
                           Trial Court Cause No. MB10-58496-B

                                              ORDER
        On September 24, 2013, the Court ordered court reporter Leticia Peterson to file the

reporter’s record by October 11, 2013. To date, Ms. Peterson has neither filed the record nor

communicated with the Court regarding the status of the record.

        Accordingly, we ORDER Leticia Peterson, official court reporter of the County Criminal

Court No. 2, to file the reporter’s record by NOVEMBER 4, 2013. If the record is not filed by

the date specified, the Court will utilize the available remedies to obtain the record, including

ordering that Leticia Peterson not sit as a court reporter until she files the record in this appeal.
       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Julia Hayes, Presiding Judge, County Criminal Court No. 2; Leticia Peterson, official

court reporter, County Criminal Court No. 2; and to counsel for all parties.


                                                     /s/     DAVID EVANS
                                                             JUSTICE